IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
SCOOTER LYNN ROBINSON PLAINTIFF
v. No. 4:18CV228-GHD-RP
PELICIA HALL, ET AL. DEFENDANTS
JUDGMENT

Having considered the file and records in this action, including the Report and
Recommendation of the United States Magistrate Judge and the objections to the Report and
Recommendation, the court finds that the plaintiff's objections are without merit and that the
Magistrate Judge’s Report and Recommendation should be approved and adopted as the opinion
of the court. It is ORDERED:

1. That the plaintiff's objections to the Magistrate Judge’s Report and
Recommendation are OVERRULED;

2. That the Report and Recommendation of the United States Magistrate Judge is
hereby APPROVED AND ADOPTED as the opinion of the court;

3. That the instant motion [9] for relief from judgment is GRANTED;

4, The instant case is REINSTATED.

SO ORDERED, this, the [4% day of March, 2020.

dh. HN VYavcu

SENIOR UNITED STATES DISTRICT JUDGE

 
